DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, in combination with other limitations of the claim, the cited prior art fails to teach “a plurality of field-programmable gate array ("FPGA") dies placed on the substrate functioning as a single FPGA entity, wherein periphery dies of the plurality of FPGA dies are configured for external connectivity and interior dies of the plurality of FPGA dies are configured to be interconnected to perform user defined logic functions” structurally and functionally interconnected with other limitations as required by claim 1, nor would it have been obvious to one of ordinary skill in the art to do so.
Claims 2-9 are allowed as being dependent on claim 1.
With respect to claim 10, in combination with other limitations of the claim, the cited prior art fails to teach “initializing a first portion of the FPGA dies situated at periphery of the package for external connectivity operations and a second portion of the FPGA dies situated interior of the package for performing logic functions via inter-die partitioning in response to the bitstream of configuration data” structurally and functionally interconnected with other limitations as required by claim 10, nor would it have been obvious to one of ordinary skill in the art to do so.
Claims 11-16 are allowed as being dependent on claim 10.
claim 17, in combination with other limitations of the claim, the cited prior art fails to teach “a plurality of field-programmable gate array ("FPGA") dies vertically stacked over the substrate functioning as a single FPGA device, wherein periphery dies of the plurality of FPGA 31Attorney Docket No.: 1157_P0008US dies are configured for external connectivity and interior dies of the plurality of FPGA dies are configured to be interconnected to perform user defined logic functions” structurally and functionally interconnected with other limitations as required by claim 17, nor would it have been obvious to one of ordinary skill in the art to do so.
Claims 18-20 are allowed as being dependent on claim 17.
Claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kozaczuk et al. (US 2018/0343010), Martin et al. (US 10,116,311), and Botchek et al. (US 2008/0052429) all teach programmable logic modules formed in an array.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANY RICHARDSON whose telephone number is (571)270-5074. The examiner can normally be reached M-F, 6:30am to 2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANY RICHARDSON/Primary Examiner, Art Unit 2844